Citation Nr: 1140638	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-19 551A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for post-traumatic arthritis of the third and fourth proximal interphalangeal joints of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1985 until retiring in August 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In relevant part, the decision granted the Veteran's claim for service connection for post-traumatic arthritis of the third and fourth proximal interphalangeal joints of his left foot and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from September 1, 2006, the day after his retirement from service.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran's left foot disability was last examined for VA compensation purposes in June 2007, so more than four years ago, and even then when he was trying to establish his underlying entitlement to service connection for this disability, since granted.  So that evaluation primarily concerned the etiology of this disability, in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal now concerns the "downstream" issue of whether the initial rating the RO assigned for this disability is most appropriate.  Additionally, according to his September 2007 Notice of Disagreement (NOD) and July 2008 Substantive Appeal (on VA Form 9), he believes that he is entitled to at least a 10 percent rating for this disability because he has post-traumatic arthritis and consequent pain and limitation of motion.

When an evaluation of a disability is based at least partly on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, granting a higher disability rating when any functional loss due to pain, weakness, premature or excess fatigability, or incoordination is demonstrated, if these factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  So in this circumstance, especially when, as here, the Veteran has post-traumatic arthritis, he would be entitled to at least the minimum compensable rating (i.e., at least a 10-percent rating), even if he does not have any actual limitation of motion that would otherwise warrant assigning this rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 


When, as here, a Veteran claims that his disability is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his left foot disability since his separation from service in August 2006, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's left foot disability, in particular, the post-traumatic arthritis of the third and fourth proximal interphalangeal joints.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating for this disability.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the disability shall be rated on the evidence of record, rather than summarily denied, because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

The examiner is especially asked to comment on whether there is functional loss on account of the 
post-traumatic arthritis, such as associated pain causing limitation of motion - including during prolonged or repetitive activity of any sort or when the pain is most problematic, i.e., during "flare ups."  And if at all possible, the examiner should try and quantify the amount of this additional disability, such as by specifying how much the Veteran's range of motion is further restricted in this circumstance.


3.  Then readjudicate this claim for a higher initial rating in light of all additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


